392 F.2d 170
Franklin Folger SCOTT, Appellant,v.UNITED STATES of America, Appellee.
No. 25066.
United States Court of Appeals Fifth Circuit.
April 2, 1968.

Thomas F. Walsh, Savannah, Ga., for appellant.
Richard C. Chadwick, Bruce B. Greene, Asst. U.S. Attys., Savannah, Ga., for appellee.
Before BROWN, Chief Judge, and AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The appellant was tried and convicted before Miranda.  Because of errors not here pertinent he was granted a new trial, which took place after Miranda.  On the retrial his statement, which did not meet Miranda standards, was admitted into evidence.  This Circuit is committed to the principle that in a retrial after Miranda, following a pre-Miranda trial, the standards of Miranda are applicable.  Gibson v. U.S., 363 F.2d 146 (5th Cir. 1966).


2
Reversed and remanded.